BATTISTI, District Judge
(dissenting).
The District Court granted appellee’s motion for summary judgment on the basis that Mr. Kissel’s work-related1 meeting at a bar the evening of his death did not involve a “trip” within the meaning of appellee’s group accident insurance policy. The court preferred a narrow construction of the term “trip” and concluded “clearly the word trip when used in the policy means something more than a walk or drive *114across the street to a bar regardless of the purpose for going to the bar.”
I find the court’s narrow construction of the word “trip” to be unpersuasive since the insurance contract is easily susceptible of a more comprehensive interpretation than the court was willing to admit. The term “while on the business of the Employer” which incorporates the word “trip” is not limited as to either duration or distance. More specifically, a reasonable construction of the language does not preclude coverage for accidents which might occur in travel to and from local business meetings. The policy itself provides for “coverage for the Insured person anywhere in the world unless otherwise expressly stated herein.” The policy only expressly excludes from coverage commutation and vacation travel. At the very least, doubts or ambiguity concerning coverage for accidents occurring during local business “trips” must be resolved in favor of the appellant:
“It is a principle of law too well established in this jurisdiction and others to need discussion or citation of authorities, that a policy of insurance couched in language chosen by the insurer must be given the construction of which it is susceptible most favorable to the insured; that technical construction of policies of insurance are not favored; and that exceptions in an insurance policy to the general liability provided for are to be strictly construed against the insurer.”
Pietrantonio v. Travelers Ins. Co., 282 Mich. 111, 116, 275 N.W. 786 (1937); See also Gorham v. Peerless Life Ins. Co., 368 Mich. 335, 343-344, 118 N.W.2d 306 (1962).
This Court now affirms the judgment of the District Court because it believes that there is neither “allegation nor deposition evidence” that the insured’s meeting at the bar the night he died was upon assignment by or with the consent of his employer as required under the insurance policy. The District Court made no factual findings on this issue and assumed Mr. Kissel was at the bar on assignment by or with the consent of his employer. The parties neither briefed nor argued the point.
As this Court has often indicated, on a motion for summary judgment the movant has the burden of showing conclusively that there exists no genuine issue as to a material fact and the evidence together with all the inferences to be drawn therefrom must be read in the light most favorable to the party opposing the motion. Smith v. Hudson, 600 F.2d 60, 63 (6th Cir.), cert. den., 444 U.S. 986, 100 S.Ct. 495, 62 L.Ed.2d 415 (1979); U. S. v. Articles of Device, etc., 527 F.2d 1008, 1011 (6th Cir. 1976); Bohn Aluminum & Brass Corp. v. Storm King Corp., 303 F.2d 425, 427 (6th Cir. 1967).
The relevant language of the policy, “any trip made by the insured Person upon assignment by or with the consent of the Employer ... for the purpose of furthering the business of the Employer,” is obviously intended to preclude coverage for injuries sustained by the insured while on unauthorized travel unrelated to the employer’s business. At the time of his death, Mr. Kissel was vice-president of the Allied Brands Division of the Uniroyal Tire Company. This official position would seem to have vested Mr. Kissell with the authority to conduct business discussions with fellow employees at local restaurants and bars. On the evening of his accident, Mr. Kissel in fact engaged in a conversation at the bar with Jilda Waldroop, who was also employed in the Allied Brands Division, concerning the relocation of the customer service department of the division to Detroit, Michigan. (Deposition of Jilda Waldroop at 15-16) The fact that Mr. Kissel chose a neighborhood bar for these discussions did not necessarily transmute his travel to and from the bar into an unauthorized business trip. I bélieve the record contains sufficient facts, namely Mr. Kissel’s official position and evidence of the business discussions at the bar the evening of his death, from which an inference can be clearly drawn that Mr. Kissel’s travel and activities were “upon assignment by or with the consent of the Employer ... for the purpose of furthering the business of the Employer.”
For these reasons, I must dissent. I believe appellee’s motion for summary judgment should have been denied.

. The District Court assumed that business was discussed at the bar. Deposition testimony supports this assumption. See, e. g. Deposition of Berry Holmes at 22-23 and Deposition of Jilda Waldroop at 15-16 (Plaintiffs Brief in Opposition to Defendant’s Motion for Summary Judgment at p. 3).